 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DOMINGO MONTAR-MORALES,

 9                             Petitioner,                Case No. 2:19-cv-1811-MJP-MLP

10          v.                                            MINUTE ORDER

11   MICHAEL OBENLAND,

12                             Respondent.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          Petitioner submitted an amended habeas petition without first seeking permission from

17   the Court. (Dkt. # 9.) On February 6, 2020, Petitioner was advised that to amend his habeas

18   petition, he is required to submit a motion to amend his habeas petition to the Court, in

19   compliance with Western District of Washington Local Civil Rule 15 to afford Respondent an

20   opportunity to respond to the motion. (Dkt. # 10 (Minute Order).) Petitioner was further advised

21   that he had until February 28, 2020 to submit a motion seeking leave to amend his habeas

22   petition or to submit a reply to Respondent’s response. (Id.) On February 8, 2020, Petitioner

23   submitted a motion for an extension of time to file a reply to Respondent’s response. (Dkt. # 11.)




     MINUTE ORDER - 1
 1   In his motion, Petitioner states he has filed an “amended complaint” and would like to give

 2   Respondent time to respond to it. (Id.)

 3          Petitioner is again advised that there is no proper motion to amend his habeas petition

 4   before the Court at this time. Therefore, his habeas petition submitted on November 19, 2019 is

 5   currently the operative petition. (Dkt. # 4.) To amend his habeas petition, Petitioner has until

 6   March 13, 2020 to submit a motion to amend his habeas petition in compliance with Local Civil

 7   Rule 15. Petitioner should note any such motion on the Court’s motion calendar for the third

 8   Friday after it is filed in accordance with Local Civil Rule 7(d)(3). If Petitioner does not submit

 9   such a motion, he has until March 13, 2020 to submit a reply to Respondent’s response. The

10   Clerk is directed to re-note Respondent’s response (dkt. # 7) to March 13, 2020.

11

12          Dated this 24th day of February, 2020.

13                                                         William M. McCool
                                                           Clerk of Court
14
                                                       By: Paula McNabb
15                                                        Deputy Clerk

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
